VAN HOOMISSEN, J.,
dissenting.
I respectfully dissent. In my view, the Attorney General’s certified ballot title substantially complies with the requirements of ORS 250.035 (1997). ORS 250.085(5).
The unspoken premise on which this court’s modification decision is based is that it does not violate the principle of separation of powers for this court to rewrite a certified ballot title. See Rooney v. Kulongoski (Elections Division #13), 322 Or 15, 55, 902 P2d 1143 (1995) (Unis, J., dissenting) (arguing that judicial modification of ballot titles offends Article III, section 1, of the Oregon Constitution); Sizemore v. Kulongoski, 322 Or 229, 237, 905 P2d 1146 (1995) (Durham, J., concurring) (same). The court should revisit that premise.
Riggs, J., joins in this opinion.